Case: 19-10756   Date Filed: 08/06/2019   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________

                             No. 19-10756
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:16-cr-20836-PCH-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

BERNARD MOORE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 6, 2019)

Before ED CARNES, Chief Judge, GRANT, and FAY, Circuit Judges.

PER CURIAM:
              Case: 19-10756     Date Filed: 08/06/2019    Page: 2 of 4


      Bernard Moore, proceeding pro se, appeals the denial of his motion to

correct a clerical error in his presentence investigation report and his motion to

reconsider that denial.

      In December 2016 Moore was indicted for crimes related to armed drug

trafficking along with codefendants Michael Fonseca and Derrick Miller. At

sentencing Moore objected to paragraphs 3–9 and 15 of his PSR because they

stated that Moore had supplied Fonseca with narcotics to sell and Moore contended

that no substantial evidence was offered at trial that proved a conspiratorial

relationship between him and Fonseca. The government did not object and the

court ordered those paragraphs to be removed from the PSR.

      Probation then issued a second PSR that did not remove the relevant

paragraphs. In January 2019 Moore filed a motion requesting the correction of a

clerical error. In addition to the paragraphs objected to at sentencing, Moore also

contended that paragraph 14 should be removed because it mentioned that Fonseca

bought drugs from Moore for resale. The district court granted Moore’s motion as

to paragraphs 3–9 and 15, but not paragraph 14. The court noted that Moore had

not objected to paragraph 14 at sentencing and the court had not ordered probation

to remove it. In February 2019 Moore filed a motion for reconsideration, which

the district court denied. This is Moore’s appeal.




                                          2
               Case: 19-10756     Date Filed: 08/06/2019    Page: 3 of 4


      We review de novo the district court’s application of Federal Rule of

Criminal Procedure 36 to correct a clerical error. United States v. Portillo, 363

F.3d 1161, 1164 (11th Cir. 2004).

      Rule 36 allows a court “at any time [to] correct a clerical error in a

judgment, order, or other part of the record.” Fed. R. Crim. P. 36. Rule 36 only

covers “minor, uncontroversial errors” and may not be used “to make a substantive

alteration to a criminal sentence.” Portillo, 363 F.3d at 1164 (quotation marks

omitted).

      Facts contained in a PSR “are undisputed and deemed to have been admitted

unless a party objects to them before the sentencing court with specificity and

clarity.” United States v. Beckles, 565 F.3d 832, 844 (11th Cir. 2009) (quotation

marks omitted). Failure to object to such facts at sentencing “precludes the

argument that there was error in them.” Id. (quotation marks omitted).

      Here, because Moore did not object to paragraph 14 at sentencing, he is

precluded from arguing that that paragraph contained any errors. See id. But even

if he could, the error that he points to is substantive and not clerical. The court did

not order paragraph 14 removed at sentencing and the government objects to its

removal, so it is clear that altering the facts detailed in Moore’s PSR would not




                                           3
                 Case: 19-10756       Date Filed: 08/06/2019        Page: 4 of 4


simply be a correction of “minor, uncontroversial errors.” See Portillo, 363 F.3d at

1164 (quotation marks omitted).1

       AFFIRMED.




       1
          Moore also challenges the district court’s order denying his motion for reconsideration
of the denial of his Rule 36 motion. We review the denial of a motion for reconsideration for an
abuse of discretion. United States v. Simms, 385 F.3d 1347, 1356 (11th Cir. 2004). Moore
contends that the district court erred in failing to remove paragraph 14 from his PSR as a clerical
error, a contention we have already rejected under de novo review. So the district court did not
abuse its discretion in reaching the same conclusion.
                                                 4